DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “two d-dimensional.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hammoud (US 2007/0014431) in view of Chen et al (US 9589187), Vertegaal et al (US 2006/0110008), Karmarkar et al (US 2013/0054622), and Bennett et al (US 2011/0064129).
Claim 1: 
Hammoud discloses a method for identifying a feature of an eye of a human user (Abstract), the method comprising: 
initiating an image capturing device under control of a processing device, the image capturing device comprising a plurality of sensors arranged in an array (¶¶30, 33 CCD video imaging to capture image frames); 
capturing video information from a facial region of the human user using the image capturing device, the video information being a stream of video comprising a plurality of frames (¶¶30, 33 capturing video of facial region of the human user using the CCD); 
processing each of images using the image processing device to identify a location of the facial region (¶¶30, 40 processing each image frame to detect facial region of the user); 
processing each of the images with the location of the facial region to identify a plurality of landmarks associated with the facial region (¶40 detecting facial features such as eyebrows, nostrils, iris, pupils, and eye sockets); 
processing each of the images with the location of the facial regions and the plurality of landmarks to isolation a region including each of the eyes (¶40 potential eye candidates are filtered using an appearance-based approach); 
processing each of the regions, frame by frame, using the image processing device, to identify a pupil region for each of the eyes (¶40 detecting pupil for each eye).
Hammoud does not disclose the processing comprising at least: 
processing the region using a grayscale conversion to output a grayscale image;
processing the grayscale image using an equalization process to output an equalized image; 
processing the equalized image using a thresholding process to output a thresholded image.
However, Chen teaches processing the region using a grayscale conversion to output a grayscale image (Col.4 lines 61-62 converting the raw image RW to a grayscale graph GR) 
processing the grayscale image using an equalization process to output an equalized image (Chen: Col.4 lines 62-63 histogram equalization on the grayscale graph GR to output IMG1); 
processing the equalized image using a thresholding process to output a thresholded image (Chen: Col.4 lines 63-67 filtering IMG1 to a median filter).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammoud to incorporate the teachings of Chen and provide the advantage and capability of being able to locate the center of a pupil (Abstract).
Hammoud in view of Chen does not teach processing the thresholded image using a dilation and erosion process to output a dilated and eroded image; and 
processing the dilated and eroded image using a contour and moment process to output a finalized processed image; 
processing the finalized processed image to identify a spatial location of each pupil in the region, each pupil being identified by a two-dimensional spatial coordinate; 
processing information associated with each pupil identified by the two d- dimensional spatial coordinate to output a plurality of two-dimensional spatial coordinates, each of which is in reference to a time, in a two-dimensional space; and outputting a gaze information about the human user.
However, Vertegaal teaches teach processing the thresholded image using a dilation and erosion process to output a dilated and eroded image (¶90 pupil detection using dilation and erosion and outputting a dilated and eroded image); and 
processing the dilated and eroded image using a contour and moment process to output a finalized processed image (¶90 contour extraction, edge detection, and pixel region growing are used on the dilated and eroded image); 
outputting a gaze information about the human user (¶93 gaze information can be obtained).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammoud and Chen to incorporate the teachings of Vertegaal and provide the advantage and capability of being able to detect pupil (¶90).
Hammoud in the combination does not teach processing the finalized processed image to identify a spatial location of each pupil in the region, each pupil being identified by a two-dimensional spatial coordinate;
processing information associated with each pupil identified by the two d-dimensional spatial coordinate to output a plurality of two-dimensional spatial coordinates, each of which is in reference to a time, in a two-dimensional space.  
However, Karmarkar teaches processing the finalized processed image to identify a spatial location of each pupil in the region, each pupil being identified by a two-dimensional spatial coordinate (¶5 eye tracking data indicates a coordinate location of pupil and eye in a two dimensional coordinate);
processing information associated with each pupil identified by the two d-dimensional spatial coordinate to output a plurality of two-dimensional spatial coordinates, each of which is in reference to a time, in a two-dimensional space (¶5 coordinate of the eyes correspond with a time stamp). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammoud in the combination to incorporate the teachings of Karmarkar and provide the advantage and capability of being able to track eyes (Abstract).
Hammoud in the combination does not teach processing the video information using an image processing device, to parse the video information into the plurality of images, each of the plurality of images having a time stamp from a first time stamp, a second time stamp, to an Nth time stamp, where N is greater than 10.
However, Bennett teaches processing the video information using an image processing device, to parse the video information into the plurality of images, each of the plurality of images having a time stamp from a first time stamp, a second time stamp, to an Nth time stamp, where N is greater than 10 (¶¶30, 35 time stamping each frame in a video, which is 24-30 frames per second).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammoud in the combination to incorporate the teachings of Bennett and provide the advantage and capability of being able to identify current frame separation (¶39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/               Examiner, Art Unit 2486